



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Dorozan,









2017 BCCA 12




Date: 20170110

Docket:
CA44045

Between:

Regina

Respondent

And

Darwin Duane
Dorozan

Appellant




Before:



The Honourable Mr. Justice Willcock

The Honourable Mr. Justice Goepel

The Honourable Mr. Justice Fitch




On appeal from:  An
order of the Provincial Court of British Columbia,
dated June 12, 2012 (
R. v. Dorozan
, 2012 BCPC 281, Surrey Registry
190221).




Counsel for the Appellant:



C. Darnay





Counsel for the Respondent:



E. Campbell





Joint Statement on Sentence Appeal filed:



Vancouver, British
  Columbia

November 21, 2016





Place and Date of Judgment:



Vancouver, British
  Columbia

January 10, 2017









Written Reasons by:





The Honourable Mr. Justice Willcock





Concurred in by:





The Honourable Mr. Justice Goepel

The Honourable Mr. Justice Fitch








Summary:

The
appellant applies for an adjustment of time in custody in accordance with R. v. Summers,
2014 SCC 26. Held: Appeal allowed. The appellant is entitled to a credit
on a 1:1.5 basis.

Reasons
for Judgment of the Honourable Mr. Justice Willcock:

[1]

The appellant, Darwin Duane Dorozan, applies for an extension of time to
appeal, leave to appeal, and if leave is granted, appeals his sentence to
reflect credit for pre-sentence custody at a ratio of 1.5 days for each
day spent in pre-sentence custody, in accordance with
R. v. Summers
,
2014 SCC 26.

[2]

Mr. Dorozan pleaded guilty to 12 counts of breaking and entering
and was sentenced on June 12, 2012, in Surrey, British Columbia, to 2 years
jail on each of counts 1, 2, 3, 4, 5, 13, 15, 17, 21 and 23, to be served
concurrently; 2 years 2 months consecutive on count 18 (in addition
to 10 months credit for time served in pre-sentence custody); and 3
years consecutive on count 10. The actual sentence imposed was 7 years
and two months jail after credit for pre‑sentence custody of 10 months
on a 1:1 basis.

[3]

The Crown does not oppose the granting of credit for pre-sentence
custody at a ratio of 1:1.5 and acknowledges that Mr. Dorozan is not
disqualified from receiving such credit by reason of s. 719(3.1) of the
Criminal
Code
.

[4]

In these circumstances, I would grant an extension of time for the
filing of this appeal, grant leave to appeal, and allow the appeal to the
extent only that the sentence on count 18 be reduced to 1 year 9 months
in addition to credit of 1 year 3 months for pre‑sentence
custody.

[5]

I would accordingly make the following orders:

(i)       granting an extension of time to appeal;

(ii)      granting leave to appeal; and

(iii)      allowing
the appeal to the extent only that

(a)      the sentence on Count
18 be reduced to 1 year 9 months with credit granted of 1 year 3 months
for pre‑sentence custody.

The Honourable Mr. Justice Willcock

I agree:

The
Honourable Mr. Justice Goepel

I agree:

The
Honourable Mr. Justice Fitch


